DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 11/08/2019. 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloemenkamp US20170285212 (hereinafter Bloemenkamp) in view of Habashy et al US 20140239960 (hereinafter Habashy).
Regarding claim 1, Bloemenkamp teaches a method for identifying an operating frequency (see para. 0025, 0037, claim 1, Fig. 2A), comprising: 
injecting current into a formation at a frequency range above 100kHz and below 10Mhz using a pad (116) with electrodes disposed on the pad [see abstract], wherein the pad (116) is connected to a downhole tool (104) [see abstract, para. 0007, 0008, 0049]); and recording one or more measurements from the frequency sweep (measuring current injected into the formation [see para. 0025, 0037, claim 1, fig. 2A]). 
However, Bloemenkamp do not explicitly teaches identifying one or more stable frequencies from a frequency sweep and identifying one or more operating frequencies from the one or more stable frequencies.  
Bloemenkamp further teaches that measurements may be taken at several frequencies to optimize response based on calculated impedance phase, (see para. 0046) and selecting the operating frequency (see para. 0025, 0046).
Given the teachings of Bloemenkamp of taking measurements at several frequencies to optimize response based on calculated impedance phase, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system to identifying one or more stable frequencies from a frequency sweep for the benefit of optimizing response based on calculated impedance phase. 
However, Bloemenkamp do not explicitly teaches identifying one or more operating frequencies from the one or more stable frequencies

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of selecting operating frequencies of Bloemenkamp and of Habashy of selecting operating frequencies based on measured impedances to configure the system of Bloemenkamp to identify one or more operating frequencies from the one or more stable frequencies for the benefit of allowing a more robust inversion result and obtaining a more precise and accurate characterization of the subsurface.
Regarding claim 2, the combination of Bloemenkamp and Habashy teaches all the materials as applied above. Bloemenkamp teaches to select the operating frequency (see para. 0025, 0046). 
However, Bloemenkamp do not expressly or explicitly teaches identify one or more stable frequencies by calculating a fit to the one or more measurements that approximate an ideal response, wherein the fit is a polynomial fit. 
Habashy further teaches operating frequencies being selected uniformly on a logarithmic scale within a frequency range between 0.5 and 40 MHz, see para. 0073). 
Given the teachings of Habashy and Bloemenkamp it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Bloemenkamp to identify one or more stable frequencies by calculating a fit to the one or more measurements that approximate an ideal response, 
  Regarding claim 3, the combination of Bloemenkamp and Habashy teaches all the materials as applied above. Bloemenkamp further teaches that one or more injector electrodes are electrically isolated from the downhole tool (see para 0025, 0035, Fig. 2A, 3A, wherein an insulating layer covers electrodes in the pad (116), wherein the electrodes include a current injection section (332), and wherein the pad (116) is a conductive pad connected to the downhole tool (104)).
Regarding claim 4, the combination of Bloemenkamp and Habashy teaches all the materials as applied above. Bloemenkamp teaches to select the operating frequency (see para. 0025, 0046). 
However, Bloemenkamp do not expressly or explicitly teaches that the identifying one or more stable frequencies are found by calculating a slope of the one or more measurements. 
Habashy further teaches operating frequencies being selected uniformly on a logarithmic scale within a frequency range between 0.5 and 40 MHz, (see para. 0073). 
Given the teachings of Habashy and Bloemenkamp it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Bloemenkamp to identifying one or more stable frequencies are found by calculating a slope of the one or more measurements for the benefit of allowing a more robust inversion result and obtaining a more precise and accurate characterization of the subsurface.
claim 5, the combination of Bloemenkamp and Habashy teaches all the materials as applied above.  However, Bloemenkamp do not expressly or explicitly teaches that the identifying one or more stable frequencies are found by visual inspection of the one or more measurement from the frequency sweep.
Habashy teaches visually representing the operating frequencies in a frequency range between 0.5 and 40 MHz, see para. 0073, 0075, Fig. 7-11, wherein the operating frequencies may allow for the most robust inversion results).
Given the teachings of Habashy and Bloemenkamp it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Bloemenkamp identifying one or more stable frequencies are found by visual inspection of the one or more measurement from the frequency sweep for the benefit of allowing a more robust inversion result and obtaining a more precise and accurate characterization of the subsurface.

Regarding claim 6 the combination of Bloemenkamp and Habashy teaches all the materials as applied above.  
However, Bloemenkamp do not expressly or explicitly teaches that the one or more operating frequencies are found by selecting the one or more stable frequencies closest to one or more predetermined frequencies.
Habashy further teaches operating frequencies being selected uniformly on a logarithmic scale within a frequency range between 0.5 and 40 MHz, (see para. 0073). 
Given the teachings of Habashy and Bloemenkamp it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to 
Regarding claim 8, he combination of Bloemenkamp and Habashy teaches all the materials as applied above.  
Bloemenkamp further teaches that the one or more injector electrodes are disposed on one or more pads of the downhole tool (see fig. 2A, 3A, para. 0037, claim 1, wherein the pad 116 comprises a conductive plate (a current injection section 332) that injects the current into the formation). 
 Regarding claim 9, he combination of Bloemenkamp and Habashy teaches all the materials as applied above.
Bloemenkamp further teaches that the conductive pad injects current into the formation surrounding the borehole at a frequency above around 100 KHz up to around 10 MHz, and the operating frequency is selected as 1MHz, see para. 0025).
Given the teachings of Bloemenkamp it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Bloemenkamp to identifying the one or more stable frequencies that are common to the one or more injector electrodes for the benefit of allowing a more robust inversion and obtaining more precise and accurate characterization of the subsurface.
Regarding claim 10 he combination of Bloemenkamp and Habashy teaches all the materials as applied above.

Given the teachings of Bloemenkamp it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Bloemenkamp so that the frequency sweep is performed in a test tank for the benefit of allowing a more robust inversion and obtaining more precise and accurate characterization of the subsurface.
Regarding claim 11 he combination of Bloemenkamp and Habashy teaches all the materials as applied above.
Bloemenkamp further teaches that the conductive pad injects current into the formation surrounding the borehole at a frequency above around 100 KHz up to around 10 MHz, and the operating frequency is selected as 1MHz, see para. 0025, claim 1 and Fig. 2A). 
However, Bloemenkamp do not expressly or explicitly teaches that the frequency sweep identifies a phase angle of the one or more measurements.
Habashy teaches measured impedances used for selecting the operating frequencies are based on a parameter (the phase angle of the impedivity), see para. 0039-0042, 007, 0075 and Fig. 7). 
Given the teachings of Habashy, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Bloemenkamp so that the sweep frequencies identifies a phase angle of the one or 

Claim  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloemenkamp US20170285212 (hereinafter Bloemenkamp) in view of Habashy et al US 20140239960 (hereinafter Habashy) in further view of Teyssandier et all US2017/0371070 (hereinafter Teyssandier.
Regarding claim 7, the combination of Bloemenkamp and Habashy teaches all the materials as applied above.  However, the combination do not expressly or explicitly teach that  the one or more operating frequencies are found by minimizing a cost function.
Teyssandier teaches a system for adjusting seismic source pilot and teaches changing frequency (sweep signal) (see para. 0003, 0052, Fig. 12A) and further teaches to minimize cost function by numerically solving the values of G at each frequency of interest (see para. 0110).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of Teyssandier to configure the system of Bloemenkamp as modified by Habashy so that the one or more operating frequencies are found by minimizing a cost function for the benefit of avoiding discrepancies in performance and to decrease the likelihood of acquiring poor seismic data in order to accurately and precisely describe the surveyed subsurface.


Allowable Subject Matter
Claim 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 12 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations a second set of electronics disposed within the housing; a mounting bracket, wherein the mounting bracket is disposed on the housing; an arm, wherein the arm is attached to the mounting bracket and the mandrel; and an information handling system connected to the pad through the first set of electronics and the second set of electronics, wherein the information handling system is configured to: identify one or more stable frequencies from the frequency sweep; and identify one or more operating frequencies from the one or more stable frequencies, in combination with the limitations set forth by the claim.
Dependent claims 13-20 are allowed for the reasons explained above with respect to independent claim 12 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/           Primary Examiner, Art Unit 2864